Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer

The terminal disclaimer filed on 1/22/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
 Claims 1-20 are allowed.
Claims 1-20 are considered allowable since none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including  “generating a list of content items wherein a plurality of viewers are in proximity to the one or more display devices and have been identified, list is generated based on user preferences for two or more viewers; determining whether viewers are each permitted to view the content in the list according to subscription agreements, sending a particular content item of the content items according to a determination that a threshold percentage of the plurality of viewers are permitted to view the particular content item based on the subscription agreements” .
The closest prior art (Garbow) teaches displaying viewpoint based on group members over a threshold.  Another prior art (Martin) teaches group viewing.  None of these references disclose “generating a list of content items wherein a plurality of viewers are in proximity to the one or more display devices and have been identified, list is generated based on user preferences for two or more 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/MICHAEL H HONG/Primary Examiner, Art Unit 2426